DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 5/3/22:
Claims 1 – 3, 5 – 7 and 9 - 20 are pending in the application.  
Claims 1 and 13 have been amended.  
Claims 4 and 8 have been canceled.  
Claims  1 – 3, 5 – 7 and 9 – 20 are currently under examination.  
The rejections under 35 U.S.C. 103 are withdrawn due to amendment.  

Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 5/3/22, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 1 – 3, 5 – 7 and 9 - 20 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a dental composite material as claimed.  

The closest prior art of record is believed to be US 20150231041 to Bublewitz et al. hereinafter “Bublewitz”.  Bublewitz is directed to radially polymerizable dental materials for crowns, bridges, esthetic cements and core buildup or block or disk materials for millable restorations [0001].

Bublewitz teaches the formulation of base paste Xl in Table 12 and the composition of initiator paste IV in Table 18 [0187, 0189]. The base paste and the initiator pastes were mixed at a ratio of 10: 1 [0198]. This yielded a curable composition comprising a total of 39.5% of urethane dimethacrylate XI and
urethane dimethacrylate XV (a), a total multifunctional monomer (dodecanediol
dimethacrylate) content of 8.9%, a total inorganic filler content of 51.3% and a total initiator content of 0.054%. Filler materials such as pyrogenic silicon dioxide, fused silica ultra fine powder, Cristobalite and Ytterbium fluoride coated with SiO2 are tectosilicates.  Bublewitz teaches that the use level for the multifunctional monomer can range from 0 to less than 20% [0048] and the filler level (b) can cover 15 — 80% [0027]. The filler (b) has an average grain size expressed as d50 which ranges from 0.2 to 1.0 um [0029, 0071]. Bublewitz teaches the use of feldspar as a type of filler c) [0097].  In one embodiment, the use level for filler c) is 0 – 50% [0171].  Bublewitz does not teach or suggest the claimed use level for feldspar.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/PAS/										5/20/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759